     C. Russell Georgeson
1    State Bar No. 53589
     Georgeson and Belardinelli
2    7060 North Fresno Street, Suite 250
     Fresno, California 93720
3    Telephone: (559) 447-8800
     Facsimile: (559) 447-0747
4    Email: crgdanelaw@sbcglobal.net
5    Kate Ellis
6    McCarron & Diess
     4530 Wisconsin Avenue N.W., Suite 301
7    Washington, D.C. 20016
     Telephone: (202) 364-0400
8    Facsimile: (202) 364-2738
     Email: kellis@mccarronlaw.com
9    Pro Hac Vice

10
     Attorneys for Plaintiffs FreshPoint Denver,
11   Inc. and Ruby Robinson Company, LLC
12                          UNITED STATES DISTRICT COURT
13                         EASTERN DISTRICT OF CALIFORNIA

14   GREENGATE FRESH, LLLP,                        CASE NO: 2:18-cv-03161-JAM-EFB
15                Plaintiff,
16   vs.                                           STIPULATION AND ORDER TO
                                                   EXTEND CLAIMS PROCEDURE
17   TRINITY FRESH PROCUREMENT,                    DEADLINES SET FORTH IN THE
18   LLC, et al.                                   AMENDED PRELIMINARY
                                                   INJUNCTION ORDER,
19                Defendants.                      ESTABLISHING PACA CLAIMS
                                                   PROCEDURE, AND ALLOWING
20                                                 EXPEDITED DISCOVERY
21
22
23
24
25
26
27     STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET        PAGE 1
28     FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
       PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
     SUNTERRA PRODUCE TRADERS,
1    INC., et al.
2
                 Intervening Plaintiffs,
3    vs.
4
     TRINITY FRESH DISTRIBUTION, LLC,
5    et al.,
6                Defendants.
7
8
9
     FRESHPOINT DENVER, INC. and
10   RUBY ROBINSON COMPANY, LLC,
11               Consolidated Plaintiffs,
12
     vs.
13
14   TRINITY FRESH DISTRIBUTION, LLC,
     et al.
15
                 Consolidated Defendants.
16
17   PRODUCE PAY, INC.

18               Intervenor Plaintiff,
19
     vs.
20
     TRINITY FRESH DISTRIBUTION, LLC,
21   TRINITY FRESH MANAGEMENT,
22   LLC, and TRINITY FRESH
     PROCUREMENT, LLC,
23
                 Intervenor Defendants.
24
25
26
27     STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET    PAGE 2
28     FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
       PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
1           Before this Court is the Stipulation to Extend Claims Procedure Deadlines Set Forth
2    in the Amended Preliminary Injunction Order, Establishing PACA Claims Procedure, and
3
     Allowing Expedited Discovery agreed to by and between Plaintiff GreenGate Fresh,
4
     LLLP, Intervening Plaintiffs Sunterra Produce Traders, Inc., 1st Quality Produce, Inc.,
5
6    Peterson Farms, Inc., Coastal Pacific Sales, LLC; Froerer Farms, Inc. d/b/a Owyhee

7    Produce (the “Sunterra Group”), Nor-Cal Produce, Inc., and Ben E. Keith Company
8    (collectively “Intervening Plaintiffs”), Consolidated Plaintiffs FreshPoint Denver, Inc. and
9    Ruby Robinson Co., LLC (the “FreshPoint Group” with GreenGate and Sunterra Group,
10
     and Intervening Plaintiffs are together “Plaintiffs”), and Intervenor Produce Pay, Inc.
11
     (“Produce Pay”) (Plaintiffs and Produce Pay are the “Parties”), by and through their
12
13   respective undersigned attorneys. In support thereof, the Parties state as follows:

14          1.     Plaintiffs filed their PACA Proofs of Claim alleging they are beneficiaries of
15   the statutory trust arising under Section 499e(c)(2) of the Perishable Agricultural
16   Commodities Act (“PACA”), 7 U.S.C. § 499e(c)(2).
17
            2.     Intervenor Produce Pay filed its Objection to Plaintiffs’ claims on May 13,
18
     2019. Due to the Memorial Day holiday, and the volume of documentation sought by
19
20   Produce Pay to respond to the claim objections, the Parties agreed that the deadline to

21   respond to Produce Pay’s Objection should be extended to June 10, 2019, which was
22   approved by the Court [Doc. 86].
23          3.     On May 29, 2019, certain plaintiffs filed the Joint Motion for Court Orders
24
     (1) Terminating the Receivership; (2) Enforcing the Liability Bond of Receiver; (3)
25
     Appointing a Referee to Complete Auction of Vehicles (“Receivership Termination
26
27     STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET                      PAGE 3
28     FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
       PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
1    Motion”) [Docs. 87-91]. As discussed more fully in the Receivership Termination Motion,
2    counsel for the Sunterra Group was recently informed that the Court-appointed receiver,
3
     Patrick Bulmer, has died. Id. The movants requested that the auctioneer be appointed as
4
     referee to complete the sale of the vehicles in his possession. Id. Counsel for the Sunterra
5
6    Group was recently informed by the auctioneer that, should the Receivership Termination

7    Motion be granted, the vehicles could be sold at auctions scheduled for July 13, 2019 and/or
8    August 10, 2019. The agreed deadline of September 6, 2019 to file and serve PACA Trust
9    Chart and Notice of First Interim Distribution would give the auctioneer sufficient time to
10
     auction the vehicles and turn over the proceeds, should the Court approve the Receivership
11
     Termination Motion.
12
13          4.     Having reviewed the procedural posture of this case, and the steps needed to

14   proceed with the PACA Claims Procedure set out in the Amended Preliminary Injunction
15   Order, Establishing PACA Claims Procedure, and Allowing Expedited Discovery
16   (“Claims Order”) [Doc. 47], and in light of the extension of the deadline to respond to
17
     Produce Pay’s Objection and the Receiver’s death and resulting Receivership Termination
18
     Motion, the Parties agree that an extension of additional deadlines is necessary for the
19
20   orderly administration of claims and assets in this matter. The below chart sets forth the

21   current deadline and agreed new deadline for certain events set out in the Claims Order.
22
23
24
25
26
27     STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET                   PAGE 4
28     FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
       PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
1
2                                               Current        New Deadline
                                                Deadline
3
4         Deadline to File Motion for Ruling on June 3, 2019   June 24, 2019
          Objections
5
6
          Deadline to File and Serve PACA June 17, 2019 September              6,
7         Trust Chart and Notice of First               2019
8         Interim Distribution

9
10
11        Deadline to File Objections to PACA June 24, 2019 September 20,
12        Trust Chart and First Interim                     2019
          Distribution
13
14
15        Deadline to File Motion to Resolve July 1, 2019      October 4, 2019
16        Objections to PACA Trust Chart and
          to Approve First Interim Distribution
17
18
19
20
21        Anticipated   Interim   Distribution July 8, 2019    October     11,
22        Deadline                                             2019

23
24
25
26
27   STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET             PAGE 5
28   FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
     PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
1
2
3    IT IS SO ORDERED.
4
     Dated: May 31, 2019
5                                              /s/ John A. Mendez_____________
                                               JOHN A. MENDEZ
6                                              U.S. DISTRICT COURT JUDGE
7
8
9
10
11
12
13   Respectfully submitted on May 31, 2019.
14
15   STIPULATED AND AGREED BY:
16
17                                                   RYNN & JANOWSKY, LLP
18   DATED: May 31, 2019                             /s/ June Monroe
19                                                   June Monroe
                                                     RYNN & JANOWSKY, LLP
20                                                   4100 Newport Place Dr., Suite 700
                                                     Newport Beach, CA 92660
21                                                   Tel. 949.752.2911
22                                                   Fax.949.752.0953

23                                                   Attorneys for Intervening Plaintiffs
24                                                   Sunterra Produce Traders, Inc., et al.

25
                                                     MEUERS LAW FIRM, P.L.
26
27    STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET                   PAGE 6
28    FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
      PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
     DATED: May 31, 2019                        /s/ Lawrence H. Meuers
1                                               Lawrence H. Meuers
2                                               Meuers Law Firm, P.L.
                                                5395 Park Central Court
3                                               Naples, FL 34109
4                                               Tel: 239.513.9191
                                                Fax: 239.513.9677
5
                                                Attorneys for Plaintiff Greengate Fresh,
6                                               LLLP
7
     DATED: May 31, 2019                        /s/ Kate Ellis
8                                               Kate Ellis
9                                               McCARRON & DIESS
                                                4530 Wisconsin Avenue N.W., Suite 301
10                                              Washington, DC 20016
                                                Tel. 202.364.0400
11                                              Fax 202.364-2731
12                                              kellis@mccarronlaw.com
                                                Pro Hac Vice
13
14                                              Attorneys for Consolidated Plaintiffs
                                                FreshPoint Denver, Inc. et al.
15
16   DATED: May 31, 2019                         /s/ C. Russell Georgeson
17                                              C. Russell Georgeson
                                                GEORGESON AND BELARDINELLI
18                                              State Bar No. 53589
                                                7060 North Fresno Street, Suite 250
19
                                                Fresno, California 93720
20                                              Tel. 559.447.8800
                                                Fax. 559.447.0747
21                                              crgdanelaw@sbcglobal.net
22
                                                Attorneys for Plaintiff FreshPoint
23                                              Denver, Inc. et al.
24
25
     DATED: May 31, 2019                        /s/ Michael James Fletcher
26                                              Michael James Fletcher
27    STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET             PAGE 7
28    FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
      PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
                                                Baker Manock & Jensen PC
1                                               5260 North Palm Ave.
2                                               Suite 421
                                                Fresno, CA 93704
3                                               559.432.5400
4                                               559.432.5620 (fax)
                                                mfletcher@bakermanock.com
5
6                                               Attorneys for Intervenor Ben E. Keith
7                                               Company

8
     DATED: May 31, 2019                        /s/ George R. Pitts
9                                               George R. Pitts
                                                Rubin and Rudman LLP
10
                                                800 Connecticut Avenue, NW
11                                              Suite 400
                                                Washington, DC 20006
12                                              Tel. 240.356.1566
13                                              gpitts@rubinrudman.com

14                                              Attorneys for Intervenor Nor-Cal
                                                Produce, Inc.
15
16
17   DATED: May 31, 2019                        /s/ Jason R. Klinowski
                                                WALLACE JORDAN RATLIFF
18                                              & BRANDT LLC
19                                              800 Shades Creek Parkway, Suite 400
                                                Birmingham, Alabama 35209
20                                              205.847.0371
                                                jklinowski@wallacejordan.com
21                                              Pro Hac Vice
22
                                                Attorneys for Intervenor Produce Pay,
23                                              Inc.
24
     DATED: May 31, 2019                        /s/ Kathryn S. Diemer
25                                              DIEMER & WEI, LLP
                                                100 W. San Fernando Street. Suite 555
26                                              San Jose, California 95113
27    STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET               PAGE 8
28    FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
      PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
                                               408.971.6270
1                                              kdiemer@diemerwei.com
2
                                               Attorneys for Intervenor Produce Pay,
3                                              Inc.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET            PAGE 9
28   FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
     PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
                                 CERTIFICATE OF SERVICE
1
2          I HEREBY CERTIFY that the forgoing was served electronically to all parties in

3    the above-captioned matter at the electronic address as disclosed with the Court, or by
4
     sending the same via U.S. Postal Service.
5
                                                   McCARRON & DIESS
6
7    DATED: May 31, 2019.                          /s/ Kate Ellis
                                                   Kate Ellis
8                                                  Counsel for Plaintiffs FreshPoint
                                                   Denver, Inc. and Ruby Robinson
9
                                                   Company, LLC
10
11   Notice has been electronically mailed to:
12
     Alexander James Lewicki     alewicki@diemerwei.com
13
     C. Russell Georgeson     crgdanelaw@sbcglobal.net
14
15   George R. Pitts    gpitts@rubinrudman.com, cgrant@rubinrudman.com
16   Jason Ryan Klinowski , PHV      jklinowski@wallacejordan.com,
17   jvoight@wallacejordan.com

18   June T. Monroe     june@rjlaw.com, shelly@rjlaw.com
19
     Kate Ellis , PHV    kellis@mccarronlaw.com
20
     Kathryn Diemer kdiemer@diemerwei.com, dsopko@diemerwei.com,
21   ecfnotice@diemerwei.com
22
     Lawrence H. Meuers lmeuers@meuerslawfirm.com, lrogers@meuerslawfirm.com,
23   sdefalco@meuerslawfirm.com
24   Michael James Fletcher    mfletcher@bakermanock.com, vkearney@bakermanock.com
25
     Walter R. Dahl     wdahl@DahlLaw.net, choffman@dahllaw.net
26
27     STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET              PAGE 10
28     FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
       PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
1    Notice has been sent by U.S. Mail
2
     Patrick Bulmer                           Trinity Fresh Distribution, LLC
3    California Receivership Services         Trinity Fresh Procurement, LLC
4    P.O. Box 5128                            Trinity Fresh Management, LLC
     Oroville, CA 95966                       6835 Pera Drive
5                                             Rancho Murrieta, CA 95683
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27    STIPULATION AND ORDER TO EXTEND CLAIMS PROCEDURE DEADLINES SET            PAGE 11
28    FORTH IN THE AMENDED PRELIMINARY INJUNCTION ORDER, ESTABLISHING
      PACA CLAIMS PROCEDURE, AND ALLOWING EXPEDITED DISCOVERY
